DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/24/21, with respect to rejection under 35 USC 112(b) or 112 (pre-AIA ), second paragraph have been fully considered and are persuasive.  The rejection of Claims 1-22 under 35 USC §112(pre-AIA ), second paragraph has been withdrawn. 
Applicant's arguments filed 8/24/21, with respect to the rejection under 35 USC §101 have been fully considered but they are not persuasive.  The Applicant’s representative argues that the rejection under §101 are overcome because the claims have been amended with ‘equivalent’ to the system claims of the parent case such as i) they require a graphical information display generator for generating display on a first and second display that “are of different degrees of resolution” and ii) recite “a control processor coupled to the communication system to selective provide the first displays to the first communication devices and the second displays to the second communication devices” (see Remarks – 8/24/21, pg. 7-8).  Specifically, the Applicant’s representative asserts that the claims have now been narrowed to a particular mode of technology for storage and communication which improves computer technology as it provides a “technical improvement in permitting variable resolution devices” and cannot be construed as ‘mental steps’ under 35 USC 101 (see Remarks, pg. 8-10).  The Examiner respectfully disagrees.  The claims have been rejected under 35 USC 101 as reciting limitations under Step 2A-prong 1 as being directed to certain methods of organizing human activity and mental processes (see Non-Final Rejection – 6/8/21, pg. 3-5).  For instance, the claims recite limitations such as “permitting one or more users to join in play for at least some of the game”, “enabling player initiated player to player competition between a subset of the users, providing a mini competition among the subset of users”, and “accumulating the results of the mini .
With respect to the Applicant’s argument that the claims recite an technical improvement to i) a graphical information display generator for permitting variable resolution devices and ii) a control processor to selectively provide communication of an application program, the Examiner respectfully disagrees.  As noted by the Applicant, under the two-part Alice test, the inquiry often turns on whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies an abstract idea for which computers are invoked merely as a tool (see Remarks, pg. 9-10).  In this instance, the claims are clearly directed to steps of managing a social activity (e.g., a mini-competition involving wagers of multiple real-life personalities) in which the additional elements amount to invoked merely as a tool, extra-solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f), (g), and (h)).  Furthermore, the limitations which recite permitting variable resolution devices and a control processor communication of an application program do not transform the claimed invention into significantly more or provide an improvement to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a) and (c)).  Rather these limitations as asserted in the rejection below amount to limitations when viewed individually and/or a collective whole merely link the use of the abstract idea to a particular technological environment to perform the abstract idea (see MPEP 2106.05(h)).   For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recites a certain method of organizing human activity and/or mental processes such as “receiving an indication from multiple users of interest to participate in a unique game room, the unique game room being subject to a fixed time duration” – certain method of organizing human activity; “permitting one or more users to join in play for at least some of the game” –  certain method of organizing human activity and/or mental process; “receiving input from at least one user regarding a real life personality and a wager associated with the real life personality” - certain method of organizing human activity, fundamental economic practice, and/or mental process; “receiving an indication of one or more selections from one or more of the multi-users of user selectable icons based at least in part on the geographic location of the user’s game play, wherein if a user fails in a timely manner, randomly select the number for the user who failed to provide a selection in a timely manner,” – certain method of organizing human activity; “selecting one of the selectable icons, and awarding prizing by updating the user’s accumulated point of the game information for the users by: (i) providing a first positive point value to a user if the user selected icon exactly equals the selected icon, adding the first positive point value to the user’s accumulated point value stored in the memory, (ii) providing a second, positive point value, where the second positive point value is numerically less than the first positive point value to the user if the user selected icon does not exactly equal the selected icon, but is geometrically adjacent the selected icon, the second point value being based at least in part on the user’s geographic location, adding the second point value to the user’s accumulated point value stored in the memory, and (iii) deducting a point value from the certain method of organizing human activity;  “enabling player initiated player to player competition between a subset of the users, providing a mini competition among the subset of users, and player to player communication” - certain method of organizing human activity and/or mental process; “analyzing game play” - certain method of organizing human activity and/or mental process; “accumulating the results of the mini competitions among the subset of users including the wager associated with the real life personality” – certain method of organizing human activity, fundamental economic activity, and/or mental process; “providing winnings based on the results of the mini competitions to the player.” – certain method of organizing human activity and/or fundamental economic activity. For at least these reasons, the claims are found to recite an abstract idea under Step 2A-prong 1.
This judicial exception is not integrated into a practical application because the remaining limitations such as “A computerized method for enhanced game play in a multiple user environment, the method being adapted to interface first and second electronic communications devices through a communication system, the first and second electronic communications devices including displays for presentation of game information to the users and with input devices for receiving game play information, the first and second electronic communications devices having graphical display capability, the graphical display capability of the first electronic communications devices being different than the graphical display capability of the second electronic communications devices, the first and second electronic communications devices including wireless communications devices, the method utilizing a server for performing the method actions and memory for storage of information”, “storing user identification data and game information”, “generating graphical displays of information, (1) generating first displays for the first electronic communications devices and second displays for the second electronic communications devices wherein the first displays and see MPEP 2106.05(f), (g) and (h)). Therefore the claims are not found to integrate the claim into a practical application under Step 2A-prong 2. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computerized system including “a server”, “memory”, “first and second electronic communications devices”, “displays”, and “wireless communication devices” are discloses as components of an overall system that are well-known and utilized in their ordinary fashion as understood by one ordinary skill in the art (see Specification, 000160-000161).  For at least these reasons, when viewed individually and/or as a collective whole they do not amount to an inventive concept.  For at least these reasons, the claims are found to be directed to an abstract idea without significantly more.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715